UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                          ____________________

                             No. 98-30361
                           Summary Calendar
                         ____________________

 KEVIN GUIDRY, individually and as administrator of the estate of
his minor child on behalf of Dustin James Guidry; MICHELLE GUIDRY

                                                Plaintiffs-Appellants,
                                versus

               GREYHOUND LINES, INC.; HUGHIE L. RAMSEY,

                                            Defendants-Appellees.
_________________________________________________________________

          Appeal from the United States District Court,
              for the Western District of Louisiana
                           (96-CV-611)

                          November 16, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiffs appeal the denial of their motion for a partial new

trial on the issue of damages, following a jury verdict in a

negligence action (vehicle accident) in which defendants stipulated

liability.

     In response to special interrogatories, the jury awarded

plaintiff Kevin Guidry $62,285.33 for past medical expenses and

$94,263 for past and future loss of earnings, but only $10,000 for

general damages for pain and suffering.       For loss of consortium,

the jury awarded $10,000 to plaintiff Dustin James Guidry, Kevin


*
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Guidry’s son, and nothing to plaintiff Michelle Guidry, Kevin

Guidry’s wife.

     Plaintiffs contend that the jury’s award of special damages

required finding causation between the accident at issue and

certain of plaintiffs’ injuries, and that, in the light of this

finding,   the   jury’s   awards    for   general   damages   and   loss   of

consortium are inconsistent.        Accordingly, they claim that their

new trial motion should have been granted.

     Of course, we review denials of motions for new trial for

abuse of discretion.      E.g., Esposito v. Davis, 47 F.3d 164, 167

(5th Cir. 1995). The district court’s reconciliation of the jury’s

awards based on doubts regarding Kevin Guidry’s credibility and

candor regarding previous injuries appears proper.            See Guidry et

al. v. Greyhound Lines, Inc., et al, No. 96-0611, slip op. at 5-8

(W.D. La. March 30, 1998).         Accordingly, the court did not abuse

its discretion in denying a new trial.

                                                                AFFIRMED




                                      2